                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

NIKOLAOS KA TSO LIS, et al.,

                       Petitioners,

                 V.                                   Civil Action No. 19-616-RGA

KEVIN K. MCALEENAN, et al.,

                       Respondents.



                                      ORDER DENYING WRIT

       Upon further reflection, and review of 28 U.S .C. § 2243 , which states, "The court shall

summarily hear and determine the facts, and dispose of the matter as law and justice require," it

seems to me that I ought to issue a decision in this case.

       As the Government points out, and as stated in Muna/ v. Geren, 553 U.S. 674, 693

(2008), the "typical remedy for [unlawful executive] detention is, of course, release. " Whatever

the merits of that remedy might have been when the habeas petition was filed, the evolving facts

have made it a meaningless remedy in this case at this time. The Government now has either an

arrest warrant or material witness warrants for each of the petitioners it seeks to keep in the

United States. Review of the warrants is, in the first instance, the duty of the Magistrate Judge.

The review could include a preliminary hearing for the person charged in the arrest warrant. It

could also include adversarial litigation over the validity of the material witness warrants, as well

as the applicability of the preference for the release of the material witness embodied in 18

U.S.C. § 3144.




                                            Page 1 of 2
       I do not need to reach the constitutional questions raised by Petitioners, and therefore I do

not.

       Based on the discussion at the hearing today, I understand Petitioner Gafar' s request for

the writ is being mooted.

       The remainder of the writs are denied.

       IT IS SO ORDERED this      li   day of April 2019.



                                                     &r~mt,,~




                                           Page 2 of 2
